[Cite as In re D.P., 2022-Ohio-135.]
                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

IN RE D.P., JR.                                :

                                               :               No. 110729

[Appeal by Father, D.P., Sr.]                  :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: January 20, 2022


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                                    Juvenile Division
                                 Case No. AD-19-913326


                                       Appearances:

                 Patrick S. Lavelle, for appellant.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Joseph C. Young, Assistant Prosecuting
                 Attorney, for appellee.


ANITA LASTER MAYS, J.:

                   Appellant D.P., Sr. (“Father”) appeals the juvenile court’s termination

of his parental rights of his minor child D.P., Jr. (“the child”) and the permanent

award of custody to the Cuyahoga County Department of Children and Family

Services (“CCDCFS”). We affirm the judgment of the trial court.
               The child was originally placed into CCDCFS’ custody after removal

from his mother T.S. (“Mother”) in 2016, and remained there until 2018, when he

was returned to the custody of Father. In September 2019, Father was convicted of

several crimes and was imprisoned for a year and a half. CCDCFS took custody of

the child. Father was released from prison in March 2021, and contacted CCDCFS

in April 2021, to regain custody of the child. The issue of custody went to trial on

July 8, 2021, and the trial court awarded permanent custody of the child to CCDCFS.

I.    Facts and Procedural History

               Mother’s custody of the child was terminated after indicating that she

was not willing to participate in the case plan and did not want reunification with

her children.1 (Tr. 13.) Mother’s case plan consisted of services to address her

substance abuse, mental health, and housing issues. Mother has not visited the child

nor did she appear at the July 8, 2021 trial.

      A.     Social Worker’s Testimony

               At the trial, Kera Korzekwa (“Korzekwa”), the social worker assigned

to the case, testified that Father established paternity and the child came into

custody in 2016 due to the agency’s concerns about substance abuse, domestic

violence, mental health, and lack of housing for the parents. (Tr. 11.) Korzekwa

testified that the child was in CCDCFS’s care for two years before he was released

into the custody of Father. Id. However, Father was arrested in September 2019,


      1Mother had two children that were older than the child committed to the
permanent custody of CCDCFS and two children that were younger than the child
committed to legal custody of their father.
and was incarcerated for a year and a half. (Tr. 12.) The child was returned to

CCDCFS’s custody. Father was release from incarceration in March 2021. Korzekwa

testified that Father was given a case plan consisting of providing adequate housing,

addressing his substance abuse and mental health issues, and attending parenting

classes. (Tr. 14.)

               For Father’s substance abuse and mental health issues, he was

referred to Recovery Resources, where he stated that he completed his assessment.

(Tr. 15.) However, since Father did not sign a medical release for Korzekwa, she was

not able to verify the information with Recovery Resources. (Tr. 22.) Korzekwa

testified that Father was residing with a cousin in a two-bedroom, one-bathroom

home. Father showed Korzekwa an incomplete lease that Korzekwa had yet to get in

touch with the landlord to confirm. (Tr. 16.) Because of COVID protocols, Father’s

visits with the child have been virtual. Father has attended every visit. (Tr. 17.)

Korzekwa testified that Father is engaged with the child and does well with the child

over the phone. Id.

               Korzekwa testified that the child is thriving in his current placement

and the child shares an incredible bond with his foster mother. (Tr. 18.) The child,

who has a life-threatening heart condition, is in physical, occupational, and speech

therapy. According to Korzekwa, the foster mother has the child on a perfect

schedule and the child is reacting well to it. (Tr. 18-19.) Korzekwa testified that she

has spoken with Father about the child’s special needs and how they change over
time. (Tr. 20.) Father told her that he can handle it, but she is not confident that he

understands how many appointments are associated with the child’s condition. Id.

               Korzekwa testified that CCDCFS wanted the trial court to grant

permanent custody to the agency for the child because it is in his best interest to stay

with his foster mother for stability. Id. Korzekwa continued by stating that the

child’s needs are being met consistently and he has made incredible progress.

(Tr. 21.) The foster mother wants to adopt the child and is willing to allow Father to

remain in his life. Id.

      B. Guardian Ad Litem’s Testimony

               Michael Holbrook (“Holbrook”), the guardian ad litem, gave his oral

report in which he recommended that the court grant permanent custody of the

child to CCDCFS. Holbrook stated that it is clearly in the child’s best interest that

he remains with his current foster mother. (Tr. 44.) Holbrook also stated that the

needs of the child are beyond basic and Father is not equipped to handle the

extensive health concerns. (Tr. 45.) Additionally, Holbrook expressed concern that

Father is still in the reentry phase, having been just recently released from prison.

Id.

               Holbrook also expressed concern about the child being bitter about

Father’s absence from his life.    Holbrook does not want the child to grow up to

resent Father for not being an active part of the child’s life. However, Holbrook is

encouraged by the fact that the foster mother is very positive about facilitating visits

between the child and Father. (Tr. 46-47.) Holbrook did express his frustration
with the agency in not doing more to ensure that the child and Father’s relationship

be preserved. He is concerned about the future relationship between the Father and

the child.

      C.     Trial Court’s Decision

              At the end of trial, the trial court awarded permanent custody of the

child to CCDCFS and stated in its journal entry,

      It is therefore ordered that the order made committing the child to the
      emergency temporary custody of CCDCFS is terminated. The child is
      committed to the permanent custody of CCDCFS for the purposes of
      adoption. The parental rights of mother and father are hereby
      terminated.

Journal entry No. 0914862344 (July 13, 2021).

              Father has filed this appeal, assigning three errors for our review:

      I.     The trial court’s award of permanent custody to CCDCFS
             violated state law and appellant’s right to due process of the law
             guaranteed by the Fourteenth Amendment of the United States
             Constitution and Section 16, Article 1 of the Ohio Constitution;

      II.    The trial court’s decision to award permanent custody to
             CCDCFS was against the manifest weight of the evidence; and,

      III.   The trial court’s failure to discuss the wishes of the child and his
             relationship with appellant in determining the best interests of
             the child constitutes reversible error.

II.   Standard of Review

              “To terminate parental rights and grant permanent custody to a

county agency, the record must demonstrate by clear and convincing evidence the

following:    (1) the existence of one of the conditions set forth in

R.C. 2151.414(B)(1)(a) through (e); and (2) permanent custody is in the best interest
of the child.” In re I.S.-S., 8th Dist. Cuyahoga No. 110143, 2021-Ohio-1720, ¶ 18.

“‘Clear and convincing evidence’ is that quantum of evidence that instills in the trier

of fact a firm belief or conviction as to the allegations sought to be established.” In

re Y.V., 8th Dist. Cuyahoga No. 96061, 2011-Ohio-2409, ¶ 13, citing Cross v.

Ledford, 161 Ohio St. 469, 477, 120 N.E.2d 118 (1954).

               R.C. 2151.353(A)(4) authorizes a trial court to grant permanent

custody to an agency where a child has been adjudicated neglected, dependent, or

abused. The trial court must determine by clear and convincing evidence that

(1) “the child cannot be placed with one of the child’s parents within a reasonable

time or should not be placed with either parent” pursuant to R.C. 2151.414(E); and

(2) “permanent commitment is in the best interest of the child” pursuant to

R.C. 2151.414(D)(1). R.C. 2151.353(A)(4).

               When    determining     the   child’s   best   interest   pursuant   to

R.C. 2151.414(D)(1), courts analyze the following factors: (1) the interaction and

interrelationship of the child with others; (2) the wishes of the child; (3) the

custodial history of the child; (4) the child’s need for a legally secure placement and

whether such a placement can be achieved without permanent custody; and

(5) whether any of the factors in divisions R.C. 2151.414(E)(7) to (11) apply.

               Also,

      [a] juvenile court’s decision to grant permanent custody will not be
      reversed as being against the manifest weight of the evidence “if the
      record contains some competent, credible evidence from which the
      court could have found that the essential statutory elements for
       permanent custody had been established by clear and convincing
       evidence.”

In re G.W., 8th Dist. Cuyahoga No. 107512, 2019-Ohio-1533, ¶ 62, quoting In re

A.P., 8th Dist. Cuyahoga No. 104130, 2016-Ohio-5849, ¶ 16.

               The “best interest determination” focuses on the child, not the parent.

R.C. 2151.414(C); In re Awkal, 95 Ohio App.3d 309, 315, 642 N.E.2d 424 (8th

Dist.1994). “The discretion that the juvenile court enjoys in [deciding] whether an

order of permanent custody is in the best interest of a child should be accorded the

utmost respect, given the nature of the proceeding and the impact the court’s

[decision] will have on the lives of the parties concerned.” Id. at 316.

               Thus, we “review a trial court’s determination of a child’s best interest

under R.C. 2151.414(D) for abuse of discretion.” In re V.C., 8th Dist. Cuyahoga

Nos. 102903, 103061, and 103367, 2015-Ohio-4991, ¶ 52, citing In re L.O., 8th Dist.

Cuyahoga No. 101805, 2015-Ohio-1458, ¶ 22. “An abuse of discretion implies that

the court’s decision was unreasonable, arbitrary or unconscionable.” Id., citing

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

III.   Law and Analysis

               We will address all three assignments of error together for ease of

discussion. The trial court has authority to grant permanent custody to CCDCFS

where, as in this case, a child has been adjudicated as neglected, dependent, or

abused.
      When an agency files a permanent custody motion under
      R.C. 2151.413 after obtaining temporary custody, the guidelines and
      procedure set forth under R.C. 2151.414 apply. Division (B) of
      R.C. 2151.414 sets forth a two-prong analysis to be applied by a
      juvenile court. Pursuant to this division, before a trial court can
      terminate parental rights and grant permanent custody to a county
      agency, the court must find by clear and convincing evidence (1) the
      existence of any one of the conditions set forth in
      R.C. 2151.414(B)(1)(a) through (e), and (2) that granting permanent
      custody to the agency is in the best interest of the child.

(Footnote omitted.) In re J.F., 2018-Ohio-96, 102 N.E.3d 1264, ¶ 45 (8th Dist.).

               “R.C. 2151.414(B)(1) requires only one of the factors to exist to satisfy

the first prong of the statute. Therefore, when a trial court makes a finding under

R.C. 2151.414(B)(1)(d), and the record supports that finding, that is sufficient to

satisfy the first prong of the permanent custody statute regardless of any other

factor.” In re J.C-A., 8th Dist. Cuyahoga No. 109480, 2020-Ohio-5336, ¶ 83.

Regarding the first prong of the analysis, the trial court stated in its journal entries,

      The other significant factor is that this child is only five years old and
      has already been removed from his parents two times. And these have
      not been short removals. The first time he was in foster care, in
      AD16910884, emergency custody was granted on July 19, 2016. A
      motion for pre-dispositional custody to the father was denied at that
      time. He remained in foster care for two years, until the father was
      granted legal custody with protective supervision to CCDCFS on
      July 30, 2018. Protective supervision remained in place until
      January 15, 2019. The child was again placed in emergency custody
      on October 31, 2019, and he has been in custody since then. He has
      been in the foster care system for more time in his five years than he
      has been with his parents.

Journal entry No. 0914862344 (July 13, 2021).
              In its journal entry, the trial court also listed a number of reasons why

permanent custody should be awarded to CCDCFS, in accordance with

R.C. 2151.414(E)(1) and (4). The court stated:

      Pursuant to R.C. 2151.353(A)(4), the Court finds that the child cannot
      and should not be placed with either parent for the following reasons
      in accordance with Division (E) of Section 2151.414:

            (E)(1) Following the placement of the child outside the child’s
            home and notwithstanding reasonable case planning and
            diligent efforts by the agency to assist the parents to remedy the
            problems that initially caused the child to be placed outside the
            home, the parent has failed continuously and repeatedly to
            substantially remedy the conditions causing the child to be
            placed outside the child’s home. In determining whether the
            parents have substantially remedied those conditions, the court
            shall consider parental utilization of medical, psychiatric,
            psychological, and other social and rehabilitative services and
            material resources that were made available to the parents for
            the purpose of changing parental conduct to allow them to
            resume and maintain parental duties.

            (E)(4) The parent has demonstrated a lack of commitment
            toward the child by failing to regularly support, visit, or
            communicate with the child when able to do so, or by other
            actions showing an unwillingness to provide an adequate
            permanent home for the child.

Journal entry No. 0914862344 (July 13, 2021).

              We recognize that “a parent’s right to raise a child is an essential and

basic civil right.” In re Hayes, 79 Ohio St.3d 46, 48, 679 N.E.2d 680 (1997). And

the permanent termination of parental rights has been described as “the family law

equivalent of the death penalty in a criminal case.” In re Hoffman, 97 Ohio St.3d

92, 2002-Ohio-5368, 776 N.E.2d 485, ¶ 14. Also, “‘termination of the rights of a
birth parent is an alternative of last resort.’”     In re Gill, 8th Dist. Cuyahoga

No. 79640, 2002-Ohio-3242, ¶ 21, quoting In re Wise, 96 Ohio App.3d 619, 624, 645

N.E.2d 812 (9th Dist.1994), citing In re Cunningham, 59 Ohio St.2d 100, 105, 391

N.E.2d 1034 (1979).

              In Father’s assignments of error, he argues that the trial court violated

his due process rights, the trial court’s decision was against the manifest weight of

the evidence, and the trial court committed reversible error by not taking into

account the child’s wishes. Father argues that the trial court did not make a factual

finding that CCDCFS made reasonable efforts to reunify Father with the child,

thereby violating his due process rights and R.C. 2151.419(B)(1).

              R.C. 2151.419(B)(1) states,

      A court that is required to make a determination as described in
      division (A)(1) or (2) of this section shall issue written findings of fact
      setting forth the reasons supporting its determination. If the court
      makes a written determination under division (A)(1) of this section, it
      shall briefly describe in the findings of fact the relevant services
      provided by the agency to the family of the child and why those
      services did not prevent the removal of the child from the child’s home
      or enable the child to return safely home.

              In its journal entry, the trial court cites reasons as to why reunification

between Father and the child was not possible. The trial court stated,

      These two factors will be discussed together. The parents have failed
      to complete the case plan. The child was removed because the father
      was convicted of several crimes and sentenced to prison in September
      of 2019. See CCDCFS Exhibits 1 and 2 which were entered into
      evidence during the adjudication and are the certified journal entries
      of the sentences. The Court notes that sentences were consecutive to
      each other and Exhibit 2 states in part: “the defendant committed one
      or more of the multiple offenses while the defendant was awaiting trial
      or sentencing or was under a community control or was under
      postrelease control for a prior offense.” The father’s criminal history
      is also discussed on page two of the written GAL report. The father
      was released from prison at the end of March of 2021, and in May, the
      father was referred to Recovery Resources for assessments for
      substance abuse and mental health. While the father stated to the
      social worker that he completed the assessments less than a week
      before the trial date, and the social worker has been unable to verify
      this report. Additionally, housing was on the case plan, but the lease
      provided to the social worker to did not have any terms and no
      signatures.

      There was much testimony about the child’s extensive medical needs.
      There was also testimony that the father was nonchalant about these
      special needs. Upon meeting the current social worker, the father
      agreed to obtain a vaccine for coronavirus so that he could safely visit
      the child in person without putting the child at risk. The father failed
      to obtain the vaccine, and visits were always virtual.

Journal entry No. 0914862344 (July 13, 2021).

              Additionally, Korzekwa testified that she visited Father’s apartment

that he shares with his cousin and could not verify that the lease was valid. Also,

Korzekwa and Holbrook both testified that they were concerned that Father would

not be able to remain consistent with the child’s numerous medical appointments

or medical needs. Father’s argument does not take into account the best interest of

the child. The “best interest determination” focuses on the child, not the parent.

R.C. 2151.414(C); In re Awkal, 95 Ohio App.3d at 315, 642 N.E.2d 424 (8th

Dist.1994).

              “‘Although family unity is an important factor to consider, the

paramount consideration is the best interest of the child.’” In re N.R., 8th Dist.
Cuyahoga No. 110144, 2021-Ohio-1589, ¶ 32, quoting In re E.M.B.T., 8th Dist.

Cuyahoga No. 109479, 2020-Ohio-4308, ¶ 32.           “As this court has repeatedly

explained, “‘[a] child’s best interests require permanency and a safe and secure

environment.’”” Id., quoting In re A.R., 8th Dist. Cuyahoga No. 103450, 2016-Ohio-

1229, ¶ 22, quoting In re Holyak, 8th Dist. Cuyahoga No. 78890, 2001 Ohio App.

LEXIS 3105 (July 12, 2001).        Additionally, “[a]s this court has previously

determined, a reasonable-efforts determination is not required at a permanent-

custody hearing under R.C. 2151.353(A)(4) when the record demonstrates a

reasonable-efforts determination was made earlier in the proceedings.” Id. at ¶ 38,

citing In re A.R., 8th Dist. Cuyahoga No. 109482, 2020-Ohio-5005, ¶ 32.

              Father, however, did not demonstrate that a reasonable-efforts

determination was not made earlier in the proceedings. “A parent’s right to the

custody of [his] child is a fundamental liberty interest protected by due process.”

O’Malley v. O’Malley, 8th Dist. Cuyahoga No. 98708, 2013-Ohio-5238, ¶ 15, citing

Troxel v. Granville, 530 U.S. 57, 65-66, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000); In

re Adoption of Walters, 112 Ohio St.3d 315, 2007-Ohio-7, 859 N.E.2d 545, ¶ 18.

“The Due Process Clause of the Fifth Amendment to the United States Constitution,

as applicable to the states through the Fourteenth Amendment, provides: ‘No

person shall * * * be deprived of life, liberty, or property, without due process of

law.’” O’Malley at ¶ 15. “Therefore, a court may not deprive a parent of her right to

custody of her child without due process of law.” Id.
              “Due process requires both notice and an opportunity to be heard.”

Id. at ¶ 16, citing In re Thompkins, 115 Ohio St.3d 409, 2007-Ohio-5238, 875 N.E.2d

582, ¶ 13.

      “An elementary and fundamental requirement of due process in any
      proceeding which is to be accorded finality is notice reasonably
      calculated, under all the circumstances, to apprise interested parties
      of the pendency of the action and afford them an opportunity to
      present their objections.”

Thompkins at ¶ 13, quoting Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S.

306, 70 S.Ct. 652, 94 L.Ed. 865 (1950).

              The record reveals that Father was provided notice of the hearing,

which he attended. Father was also afforded the right to be heard at the hearing

but left the hearing before its completion and, more importantly, before he

exercised his right to be heard. Father had chosen not to testify, had informed his

attorney, and then left the area on the day of trial. Therefore, we determine that

Father’s due process rights were not violated.

              Father further argues that the trial court’s decision was against the

manifest weight of the evidence. Specifically, Father contends that he was making

progress on his case plan and that CCDCFS failed to verify his progression. Again,

the court’s decision to grant permanent custody “will not be reversed on appeal

unless it is against the manifest weight of the evidence.” In re T.B., 8th Dist.

Cuyahoga No. 110130, 2021-Ohio-2448, ¶ 19, citing In re Adoption of Lay, 25 Ohio

St.3d 41, 42, 495 N.E.2d 9 (1986). “Judgments supported by competent, credible
evidence going to all the essential elements of the case will not be reversed as being

against the manifest weight of the evidence.” Id., citing State v. Schiebel, 55 Ohio

St.3d 71, 74, 564 N.E.2d 54 (1990).

               “The second requirement under R.C. 2151.353(A)(4) involves the

juvenile     court’s     best-interest     determination    in     accordance       with

R.C. 2151.414(D)(1).” In re N.R., 8th Dist. Cuyahoga No. 110144, 2021-Ohio-1589,

at ¶ 31. In the trial court’s journal entry, it stated:

       In considering the best interests of the child, the Court considered the
       following relevant factors pursuant to O.R.C. 2151.414(D)(1): (1) the
       interaction and interrelationship of the child with the child’s parents,
       siblings, relatives, and foster parents; (the child is too young to
       express wishes); the custodial history of the child, including whether
       the child has been in temporary custody of a public children services
       agency or private child placing agency under one or more separate
       orders of disposition for twelve or more months of a consecutive
       twenty-two month period; (3) the child’s need for a legally secure
       permanent placement and whether that type of placement can be
       achieved without a grant of permanent custody; and (4) whether any
       of the factors in Division (E) of Section 2151.414 apply in relation to
       the parents and child.

Journal entry No. 0914862344 (July 13, 2021).

               The trial court also stated:

       The other significant factor is that this child is only five years old and
       has already been removed from his parents two times. And these have
       not been short removals. The first time he was in foster care, in
       AD16910884, emergency custody was granted on July 19, 2016. A
       motion for pre-dispositional custody to the father was denied at that
       time. He remained in foster care for two years, until the father was
       granted legal custody with protective supervision to CCDCFS on
       July 30, 2018. Protective supervision remained in place until
       January 15, 2019. The child was again placed in emergency custody
       on October 31, 2019, and he has been in custody since then. He has
      been in the foster care system for more time in his five years than he
      has been with his parents.

Journal entry No. 0914862344 (July 13, 2021).

               The trial court noted that the child had been in foster care longer than

in his parents’ care. Also, Father has not demonstrated that he was able to provide

for the severe medical needs of the child. The trial court also noted that Father has

not completed his case plan. The manifest weight of the evidence supports these

findings, and we find that there was competent, credible evidence that the court’s

determination was not against the manifest weight of the evidence.

               Father further argues that the trial court failed to discuss the wishes

of the child and his relationship with appellant in determining the best interests of

the child. R.C. 2151.414(D) requires that in determining the best interest of the

child, the court must consider all relevant factors, including but not limited to,

(1) the interaction and interrelationship of the child with the child’s parents,

siblings, relatives, foster parents, and out-of-home providers, and any other person

who may significantly affect the child; (2) the wishes of the child as expressed

directly by the child or through the child’s guardian ad litem; (3) the custodial

history of the child; (4) the child’s need for a legally secure permanent placement

and whether that type of placement can be achieved without a grant of permanent

custody to the agency; and (5) whether any factors in R.C. 2151.414(E)(7) through

(11) are applicable.
               “There is not one element that is given greater weight than the others

pursuant to the statute.” In re Schaefer, 111 Ohio St.3d 498, 2006-Ohio-5513, 857

N.E.2d 532, ¶ 56. This court has stated that only one of these enumerated factors

needs to be resolved in favor of the award of permanent custody. In re Moore, 8th

Dist. Cuyahoga No. 76942, 2000 Ohio App. LEXIS 3958, 12 (Aug. 31, 2000).

               In its journal entry, the trial court noted that the child was too young

to express his wishes, because he is only five years old. In a termination-of-parental-

rights case, the act of making a specific finding as to a child’s capabilities is not

sufficient to satisfy the trial court’s duty under R.C. 2151.414(D)(2). If the trial court

cannot make a finding concerning the child’s wishes as expressed by him, it must

then make a finding about his wishes as expressed by the guardian ad litem through

his opinion as to the child’s best interests. See, e.g., In re Salsgiver, 11th Dist.

Geauga No. 2002-G-2477, 2003-Ohio-1206, ¶ 37.

               Holbrook testified that the child stated that he does not know Father.

(Tr. 53.) Holbrook also testified that the child’s foster mother confirmed negative

feelings towards Father and that the child has blocked out memories he has of

Father out of anger. (Tr. 55.) At the end of Holbrook’s testimony, he recommended

that granting permanent custody to CCDCFS was in the best interest of the child.

(Tr. 56.)

               The trial court, in its journal entry, stated:

      The Guardian Ad Litem for the child recommends that permanent
      custody is in the best interest of the child. The attorney for the child,
      states that his client wishes to remain in his current placement and
      that there no conflict between the GAL’s recommendation for
      permanent custody and the wishes of his client.                Despite
      encouragement from his foster mother, the child does not engage with
      the father during the visitations. The child’s wishes are a significant
      factor in this court’s decision. The Court notes that the GAL for the
      child was very clear during the trial about his recommendation for
      permanent custody and did not recommend temporary custody
      (despite what was submitted in his written report filed in December
      of 2020).

Journal entry No. 0914862344 (July 13, 2021).

              Given Holbrook’s testimony and the trial court’s findings, we

determine that Father has not demonstrated that the trial court erred and did not

take into account the child’s wishes.

              Therefore, Father’s first, second, and third assignments of error are

overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



______________________________
ANITA LASTER MAYS, JUDGE

MICHELLE J. SHEEHAN, J., CONCURS;
MARY J. BOYLE, P.J., CONCURS IN JUDGMENT ONLY